Title: From Thomas Jefferson to Martha Jefferson Randolph, 24 February 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear dear daughter
Philadelphia Feb. 24. 1793.

We have no letter from Monticello since Mr. Randolph’s of Jan. 30. to Maria. However we hope you are all well and that there are letters on the road which will tell us so. Maria writes to-day. Congress will rise on Saturday next, a term which is joyous to all as it affords some relaxation of business to all. We have had the mildest winter ever known, having had only two snows to cover the ground, and  these remained but a short time. Heavy rains now falling will render the roads next to impassable for the members returning home. Colo. Monroe will stay some days after the rising of Congress.—Bob was here lately, and as he proposed to return to Richmond and thence to Monticello I charged him with enquiring for the box with the servants clothes, should Mr. Randolph not yet have heard of it. It went from hence the 12th. of December by the Schooner Mary, Capt. Swaile, bound for Norfolk and Richmd. The capt. undertook to deliver it to Mr. Brown in Richmond. From these circumstances it may certainly be found. Perhaps however an enquiry at Norfolk may be necessary. Present me affectionately to Mr. Randolph. Kiss dear Anne and ask her if she remembers me and will write to me. Health to the little one and happiness to you all. Your’s affectionately my dear

Th: Jefferson

